Citation Nr: 0533577	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 2002 and 
October 2002 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 2005, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  

The Board notes that during his September 2005 hearing the 
veteran raised the issue of entitlement to service connection 
for a left knee disorder secondary to his service-connected 
right knee disability.  This matter is referred to the RO for 
appropriate action.

By correspondence dated November 9, 2005, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In a January 1984 decision the Board denied entitlement 
to service connection for a low back disability. 

2.  Evidence received since the January 1984 decision relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has been submitted and the claim of 
entitlement to service connection for a low back disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist 
pertinent to his application to reopen a previously denied 
claim by correspondence dated in August 2002.  The required 
duty to notify has been satisfied.  Furthermore, because of 
the favorable decision in this claim, there is no prejudice 
to the veteran in the Board's failure to discuss VCAA.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a January 1984 decision the Board denied entitlement to 
service connection for a low back disability.  The 
determination has become final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2005).

The Board finds that the evidence added to the claims file 
since January 1984 relates to an unestablished fact necessary 
to substantiate the claim, that it is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
that it raises a reasonable possibility of substantiating the 
claim.  This evidence consists of a February 2003 medical 
report from T.S.K, A.B., D.O., noting that it was more likely 
than not that the veteran's low back disorder was incurred as 
a result of service.  As this evidence was not of record at 
the time of the last final decision and as it raises a 
reasonable possibility of substantiating the claim, it is 
"new and material" and the claim must be reopened.

The Board finds, however, that additional development is 
required for an adequate determination on the merits.  
Therefore, the issue is addressed in the remand section of 
this decision.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for a low back disability is granted.




REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his claims and of 
which parties were expected to provide such evidence by 
correspondence dated in November 2001 and August 2002. 

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran initially claimed in March 1979 
that he sustained a back injury in July 1945 when his driver 
ran off road over bumpy terrain in Ceylon, that in September 
1945 he experienced an episode of pain and stiffness for 
about one week after carrying bags off ship, that in November 
1945 he had back pain and was assigned two weeks of limited 
service after he helped unload a freight car, and that from 
1946 to 1949 he had periodic back pain and a strange burning 
sensation in the right leg.  

A February 1951 X-ray examination report noted the lumbar 
spine was negative except for disc narrowing between the 
fifth lumbar segment and the sacrum.  A September 1951 
private medical report noted the veteran stated that in 1945 
he had stiffness in the low back while lifting a barracks bag 
and that in 1947 he had a similar experience that required he 
place boards under his mattress.  It was noted that in 1948 
he began to experience left-sided groin pain and that in 
April 1951 an osteochondroma of the lessor trochanter was 
excised.  His left-sided pain was completely relieved by the 
procedure, but following recovery he began to have sciatic 
radiation on the right in 1951 after making a heavy lift.  
The diagnosis  was degeneration of intervertebral disc, 
probably L5.

Lay statements have also been submitted in support of the 
claim noting the veteran had back and leg problems after 
service.  On VA examination in July 1979 the veteran provided 
additional information as to the injuries incurred in service 
noting that he hurt his back when he was bounced around in a 
jeep in Ceylon.  The examiner provided a diagnosis of 
residuals of a back injury with degeneration of the L-5 
intervertebral disc, but no opinion as to etiology.  

In personal hearing testimony in November 1979 the veteran 
reported he injured his back in a jeep accident when his 
driver ran off the road and the jeep turned over.  

In correspondence dated in February 2003 Dr. T.S.K. noted 
that he had known the veteran in 1979 while working as a 
physician and psychiatrist at the Waco, Texas, VA hospital.  
It was his opinion that it was more likely than not that the 
veteran's low back disorder was incurred as a result of 
service.  

At his Board hearing in September 2005 the veteran raised the 
issue of secondary service connection for his back disability 
as a result of his service-connected right knee disability.  
He also reported that private medical records of treatment in 
2003 pertinent to his right knee disorder were not of record.  
Therefore, the Board finds additional development is required 
prior to appellate review.  

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be contacted and 
requested to identify any additional 
existing VA or non-VA medical records 
pertinent to his claims.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.

2.  The veteran should be scheduled for 
an appropriate examination for opinions 
as to (1) the current nature and severity 
of his service-connected right knee 
disability and (2) whether there is at 
least a 50 percent probability or greater 
that any present low back disability was 
incurred as a result of an injury during 
active service or as a result of his 
service-connected right knee disability.  
The claims folder must be available to, 
and reviewed by, the examiner.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

As to the service-connected right knee 
disability the examiner should express 
opinions concerning whether pain could 
significantly limit functional ability 
during flare-ups or on repeated use over 
a period of time.  These determinations 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  If the examiner is 
unable to make such a determination, it 
should be so indicated on the record.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


